DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement filed 17 June 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the lined-out foreign references referred to therein have not been considered because complete copies of each of these foreign patent documents have not been provided.

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 110.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (JP 2015-113080 A).
	Takahashi discloses a non-pneumatic tire 10B defining axial, radial, and circumferential directions, the tire comprising: an annular band (comprised of outer annular portion 14 and tread portion 18) having a pair of opposing sides (Fig. 6); a pair of opposing annular supports 22A spaced apart from each other along the axial direction (Fig. 6), each annular support extending around the tire along the circumferential direction (Fig. 7; paragraph [0030] of the English language machine translation), the annular supports extending radially inward from the opposing sides of the annular band (Fig. 6), each annular support comprising a radially-inner support leg 24; a radially-outer support leg 26 forming a non-zero angle with the radially-inner support leg (Fig. 6); a central joint 28 connecting the radially-inner support leg and the radially-outer support leg (Fig. 6), wherein the radially-inner leg has a radially-outer end at the central joint and the radially-outer leg has a radially-inner end at the central joint (Fig. 6); a radially-inner joint at 12 connected with the radially-inner support leg (Fig. 6); a radially-outer joint at 14 connected with radially-outer support leg and incorporated with the annular band (Fig. 6); and wherein the central joint allows the radially-inner support leg and radially-outer support leg to move relative to each other (evident from Fig. 6 and at least paragraph [0009] of the English language machine translation provided by Applicant), further comprising a hub 12, wherein the radially-inner joint is incorporated with the hub (Fig. 6), wherein the radially-inner support leg comprises a radially-inner membrane 24 and the radially-outer support leg comprises a radially-outer membrane 26, wherein the radially-inner support leg and the radially-outer support leg each comprises a plurality of reinforcements (note at least paragraph [0017] of the English language machine translation), wherein the radially-inner support leg comprises a plurality of radially-inner reinforcements that lie substantially within a first plane (evident from at least Fig. 6 and paragraph [0017] of the English language machine translation), and wherein the radially-outer support leg comprises a plurality of radially-outer reinforcements that lie substantially within a second plane forming a non-zero angle with the first plane (evident from at least Fig. 6 and paragraph [0017] of the English language machine translation), wherein the radially-outer reinforcements extend linearly along the radially-outer support leg and the radially-inner reinforcements extend linearly along radially-inner support leg (evident from at least Fig. 6 and paragraph [0017] of the English language machine translation), wherein the radially-outer reinforcements and the radially-inner reinforcements are adjacent to each other along the circumferential direction (evident from at least Fig. 6 and paragraph [0017] of the English language machine translation), wherein the radially-outer reinforcements and the radially-inner reinforcements comprise a fiber-reinforced plastic (paragraph [0017] of the English language machine translation), wherein the central joint, the radially-inner joint, and the radially-outer joint each comprise an elastomeric material (paragraphs [0014]-[0017] of the English language machine translation), and wherein the radially-inner joint and the radially-outer joint each extend continuously along the circumferential direction (Figs. 6 and 7; paragraph [0030] of the English language machine translation).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


8.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Kim et al. (KR 20130056788 A; hereinafter “Kim”).
	Takahashi further discloses each annular support comprises a leg joint side and an opposing central joint side (evident from Fig. 6), the central joint membrane (membrane of 28) comprises reinforcements (evident from paragraph [0017] of the English language machine translation),.and wherein the central joint at 28 is located on the central joint side, and wherein the radially-inner joint and the radially-outer joint are both located on the leg joint side (evident from Fig. 6 that the each joint can be considered to be located on both the central joint side and the leg joint side).
	Takahashi fails to discloses an elastomeric covering positioned onto the radially-inner support leg and radially outer support leg such that a central joint membrane positioned on the leg joint side of the support legs.
	Kim, however, teaches a non-pneumatic tire 10 that includes the use of an elastomeric covering (22 or 34) positioned onto the legs 2, wherein the elastomeric covering is considered to be a central joint membrane (22 or 34) positioned on both sides of the support legs (Figs. 6 and 7; paragraphs [0041] and [0045]-[0047]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-pneumatic tire of Takahashi by including the claimed elastomeric covering or central joint membrane, such as taught by Kim, to better reinforce and stiffen the legs such that stresses encountered by the legs can be better dispersed.


Allowable Subject Matter
9.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617